Citation Nr: 0616066	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-24 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran had verified active service as follows:  pre-war 
service from October 15, 1941, to December 7, 1941; 
beleaguered service from December 8, 1941, to April 8, 1942; 
missing from April 8, 1942, to April 9, 1942; prisoner-of-war 
service from April 9, 1942, to September 17, 1942; no 
casualty status from September 18, 1942, to March 1, 1945; 
and Regular Philippine Army service from March 2, 1945, to 
March 18, 1946.  He died in June 2000; the appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 decision rendered by the 
Manila, Republic of the Philippines, Regional Office (RO) of 
the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  During the veteran's lifetime, service connection was not 
established for any disability.

2.  The veteran died in June 2000 from multiple stab wounds.

3.  The competent medical evidence fails to establish a link 
between the veteran's fatal multiple stab wounds and his 
service.


CONCLUSION OF LAW

The cause of the veteran's death, multiple stab wounds, was 
not incurred in or aggravated by active service. 38 U.S.C.A. 
§§ 1110, 1310 (West 2002); 38 C.F.R. § 3.312 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Because the Court's decision 
is premised on the five elements of a service connection 
claim, it is the consensus opinion within the VA that the 
analysis employed can be analogously applied to any matter 
that involves any one of the five elements of a "service 
connection" claim, to include an increased rating claim.  

VA satisfied its duty to notify by a letter from the RO 
issued in September 2003, informing the appellant of what 
evidence was required to substantiate her claim, and of her 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in her possession to the VA.  

The Board notes that questions of rating criteria for 
increased compensation and effective dates were not addressed 
in the statement of the case or supplemental statement of the 
case that were sent to the appellant during the course of 
this appeal.  Such failure to do so is not prejudicial to the 
appellant, inasmuch as no compensation is awarded herein.  As 
such, any deficiency in notice with regard to the level of 
compensation or the assignment of an effective date is 
rendered moot.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable agency of original jurisdiction determination.  
See Pelegrini v. Principi, 14 Vet. App. 412 (2004).  In the 
present case, since the VCAA letter was issued in September 
2003, prior to the initial adjudication of this claim in 
January 2004, there is no failure to comply with the express 
requirements of the law as found by the Court in Pelegrini.  

Duty to assist

With regard to the duty to assist, service personnel and 
medical records, along with the veteran's death certificate, 
and private post service clinical documents, have been 
associated with the claims file.  The appellant was offered, 
and declined, the opportunity to present testimony at the RO 
and/or before a member of the Board.  The Board has carefully 
reviewed her statements and concludes that she has not 
identified further evidence not already of record that could 
be obtained.  The Board has also perused the records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to her 
case.  Essentially, all available evidence that could 
substantiate the case has been obtained.  There is no 
indication in the file that there are additional available 
and relevant records that have not yet been secured.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal criteria and analysis

Service connection may be established for disability or death 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related. or a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 C.F.R. § 3.312.

The Board initially notes that the veteran, during his 
lifetime, had not established service connection for any 
disability.  Accordingly, the only question before the Board 
is whether his fatal disability was incurred in or aggravated 
by service, such that service connection would be warranted 
for that disability.

The death certificate in this case, however, shows that the 
veteran was "found" dead on June 15, 2000, at his 
residence, and that the immediate cause of death was multiple 
stab wounds, with the interval between onset and death 
comprising "minutes."  No police report has been associated 
with the claims file, although the death certificate 
indicates a finding by the coroner that the veteran's death 
was a homicide.  A homicide obviously means that there was an 
intervening third party; there is no evidence that 
establishes a link between the homicide of the veteran and 
military service that concluded more than 50 years 
previously.  In other words, there is no evidence that 
establishes that the veteran's murder by stabbing was in some 
manner related to a disability incurred in or aggravated by 
service.   

In support of her claim, the appellant has alleged that the 
veteran had various physical and mental disorders following 
his separation from service, and in particular following his 
release from his internment as a prisoner of war of the 
Japanese Imperial Forces that conquered the Philippines.  In 
a September 2003 statement, a private physician identified 
several physical disabilities, to include deafness, 
hypertension, insomnia, inguinal hernia, and prostatomegaly, 
that were manifested by the veteran.  The appellant, in 
essence, has inferred that these disabilities were in some 
manner related to the veteran's service, and in some manner 
therefore were related to his death.  It must be pointed out 
that the appellant has not established that she is an expert 
in any related field (such as medicine, forensics, or 
criminology), and she is therefore not competent to express 
an authoritative opinion regarding the veteran's death as it 
would relate to his military service, to include his 
internment as a prisoner of war.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992). 

In view of the foregoing, the Board concludes that the 
negative implications arising from the fact that the veteran 
was murdered decades after service are of greater probative 
value than the appellant's implications that his death was in 
some manner related to that service.  The Board accordingly 
finds that the preponderance of the evidence is against the 
claim for service connection for the cause of the veteran's 
death.

ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


